Sprouse, Justice,

dissenting:

I concur with the majority opinion except that part relating to the interpretation of West Virginia Code of 1931, Chapter 11, Article 8, Section 26, as amended. I respectfully dissent from the majority’s view that *380this section permits local fiscal bodies to overspend an amount equal to three per cent of their total budget. Officials are permitted such annual over-expenditure or “casual deficit” without penalty if it does not exceed three per cent of “its approved levy estimate.” The Wayne County School Board’s expenditures were more than three percent over their approved levy estimate, but less than three percent over their entire budget. That part of Code, 11-8-26(4) protecting officials from penalties for such expenditure, provides:
“(4) In excess of the funds available for current expenses.
“Notwithstanding the foregoing and any other provision of law to the contrary, a local fiscal body or its duly authorized officials shall not be penalized for a casual deficit which does not exceed its approved levy estimate by more than three per cent, provided such casual deficit be satisfied in the levy estimate for the succeeding fiscal year.” (Emphasis supplied.)
To arrive at its holding, the majority interpreted “approved levy estimate” to mean “total budgeted requirements” of the board of education. This interpretation is unwarranted because the statute is unambiguous. “Levy estimate” has a clear meaning, frequently applied in this State, but even if there was doubt as to its general meaning, the term is precisely defined as it relates to school budgets. In Code, 1931, 18-9B-2, as amended, it is defined as follows:
“ ‘Levy estimate’ means the summary statement of the total budgeted school requirements prepared and adopted by a county board of education in accordance with law, in justification of the amount levied upon taxable property within the county for the support of the local schools.”
Unambiguous statutes are to be applied, not construed. Canyon Public Service District v. Tasa Coal Company, _ W. Va. _, 195 S.E.2d 647; State ex rel. Dolin v. City of Huntington, 154 W. Wa. 460, 176 S.E.2d 683; *381Farmers & Merchants Bank of Keyser v. Haden, 154 W. Va. 292, 175 S.E.2d 167.
Funds received by a school board from a levy are only part of its total budgeted funds. The Legislature by the language in Code, 11-8-26(4) manifested its intent that an official should be penalized only for a “casual” deficit in relation to this amount. The legislative intent being clear, its purpose in defining a “casual deficit” in relation to this smaller increment of funds rather than to the total amount available to a fiscal body is unimportant.
I certainly agree that a prolonged and generally accepted interpretation of an administrative law statute by the officials charged with enforcing it is entitled to great weight, when the meaning of the statute is in doubt and before the courts for interpretation. There is no doubt, however, in the meaning of Code, 11-8-26. The Tax Commissioner was manifestly wrong in his interpretation of the statute. Moreover, his interpretations in these instances were not so antique or widespread. I fear the majority elevates the dignity of administrative holdings to a plane not contemplated by the cited case law. Those holdings are entitled to judicial respect, but to automatically accept them is to bow to purely mechanical expertise. The courts of this State should not so easily abdicate their constitutional assignments.